UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (0.9%) Airbus Group NV (France) 15,814 $1,132,662 Air freight and logistics (2.0%) Deutsche Post AG (Germany) 67,951 2,524,734 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) (UR) 15,700 771,806 Auto components (0.6%) Faurecia (France) (NON) 17,364 733,912 Automobiles (4.1%) Daimler AG (Registered Shares) (Germany) (S) 21,036 1,987,754 Nissan Motor Co., Ltd. (Japan) 197,800 1,760,401 Toyota Motor Corp. (Japan) 26,600 1,497,015 Banks (12.3%) Australia & New Zealand Banking Group, Ltd. (Australia) 86,907 2,670,926 Banco Bilbao Vizcaya Argentaria SA (Right) (Spain) (NON) 59,421 13,916 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 59,421 713,667 Banco Espirito Santo SA (Portugal) (NON) 390,784 731,636 Barclays PLC (United Kingdom) 301,695 1,173,934 BNP Paribas SA (France) 13,803 1,064,689 Erste Group Bank AG (Czech Republic) 19,410 663,156 HSBC Holdings PLC (United Kingdom) 306,710 3,106,340 Lloyds Banking Group PLC (United Kingdom) (NON) 642,623 799,762 Metro Bank PLC (acquired 1/15/14, cost $385,004) (Private) (United Kingdom) (F) (RES) (NON) 18,087 381,709 Sumitomo Mitsui Financial Group, Inc. (Japan) 60,300 2,570,377 UniCredit SpA (Italy) 192,690 1,759,995 Beverages (1.3%) Anheuser-Busch InBev NV (Belgium) 9,324 977,520 Britvic PLC (United Kingdom) 60,199 744,677 Building products (0.8%) Compagnie de Saint-Gobain (France) 16,190 978,037 Capital markets (1.1%) UBS AG (Switzerland) 65,476 1,352,403 Chemicals (2.3%) Arkema (France) 9,912 1,122,463 BASF SE (Germany) 16,727 1,859,185 Commercial services and supplies (0.6%) Serco Group PLC (United Kingdom) 105,887 743,189 Construction and engineering (1.6%) Vinci SA (France) 28,023 2,081,243 Construction materials (0.9%) Buzzi Unicem SpA (Italy) 19,910 371,389 Holcim, Ltd. (Switzerland) 8,828 730,965 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 44,000 873,841 Diversified financial services (3.7%) Challenger, Ltd. (Australia) 204,986 1,217,648 ING Groep NV GDR (Netherlands) (NON) 246,178 3,484,736 Diversified telecommunication services (1.9%) Iliad SA (France) 1,230 354,661 Telstra Corp., Ltd. (Australia) 177,982 839,531 Ziggo NV (Netherlands) 27,591 1,225,846 Electrical equipment (0.6%) Schneider Electric SA (France) 8,250 731,377 Electronic equipment, instruments, and components (0.5%) Hitachi, Ltd. (Japan) 90,000 662,985 Energy equipment and services (0.4%) Ezion Holdings, Ltd. (Singapore) 279,600 481,377 Food and staples retail (0.7%) Seven & I Holdings Co., Ltd. (Japan) 17,600 671,284 WM Morrison Supermarkets PLC (United Kingdom) 82,780 293,954 Food products (1.8%) Kerry Group PLC Class A (Ireland) 16,543 1,262,819 Nestle SA (Switzerland) 13,769 1,036,510 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 250,000 1,267,585 Hotels, restaurants, and leisure (1.6%) TUI Travel PLC (United Kingdom) 279,996 2,044,564 Household durables (2.5%) Bellway PLC (United Kingdom) 52,613 1,456,049 Panasonic Corp. (Japan) 102,600 1,170,489 Sekisui House, Ltd. (Japan) 48,000 594,730 Industrial conglomerates (2.5%) Siemens AG (Germany) 16,650 2,241,029 Toshiba Corp. (Japan) 222,000 938,335 Insurance (9.1%) ACE, Ltd. 17,265 1,710,271 Admiral Group PLC (United Kingdom) 14,520 345,676 AIA Group, Ltd. (Hong Kong) 210,000 997,741 Allianz SE (Germany) 4,736 800,562 AXA SA (France) 65,491 1,702,069 Intact Financial Corp. (Canada) 14,200 883,727 MS&AD Insurance Group Holdings (Japan) 15,900 363,578 Prudential PLC (United Kingdom) 93,860 1,984,932 SCOR SE (France) 30,676 1,073,424 St James's Place PLC (United Kingdom) 87,619 1,205,111 Tokio Marine Holdings, Inc. (Japan) 17,300 518,660 Leisure products (0.6%) Sega Sammy Holdings, Inc. (Japan) 33,100 739,853 Machinery (0.6%) SMC Corp. (Japan) 2,800 736,754 Media (3.4%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) 38,529 592,898 Liberty Global PLC Ser. C (United Kingdom) (NON) 24,000 977,040 Numericable Group SA (France) (NON) (S) 18,410 723,593 WPP PLC (United Kingdom) 95,900 1,977,712 Metals and mining (1.3%) Fortescue Metals Group, Ltd. (Australia) 146,554 717,902 Glencore Xstrata PLC (United Kingdom) 177,405 913,309 Multi-utilities (2.1%) Centrica PLC (United Kingdom) 297,745 1,636,583 Veolia Environnement (France) 51,248 1,013,842 Oil, gas, and consumable fuels (9.8%) BG Group PLC (United Kingdom) 30,966 576,909 Canadian Natural Resources, Ltd. (Canada) 47,300 1,812,846 ENI SpA (Italy) 100,813 2,529,096 Origin Energy, Ltd. (Australia) 76,825 1,018,646 Royal Dutch Shell PLC Class A (United Kingdom) 150,111 5,484,345 Suncor Energy, Inc. (Canada) 30,200 1,054,746 Pharmaceuticals (10.4%) Astellas Pharma, Inc. (Japan) 139,500 1,652,587 AstraZeneca PLC (United Kingdom) 21,104 1,363,890 Bayer AG (Germany) 20,172 2,728,417 GlaxoSmithKline PLC (United Kingdom) 45,655 1,211,350 Roche Holding AG-Genusschein (Switzerland) 2,512 752,989 Sanofi (France) 42,142 4,393,747 Stada Arzneimittel AG (Germany) 12,047 515,572 Takeda Pharmaceutical Co., Ltd. (Japan) 13,100 620,170 Real estate investment trusts (REITs) (1.5%) Hibernia REIT PLC (Ireland) (NON) (R) 714,000 1,040,693 Shopping Centres Australasia Property Group (Australia) (R) 548,268 844,362 Real estate management and development (1.8%) Hongkong Land Holdings, Ltd. (Hong Kong) 117,000 756,725 Mitsubishi Estate Co., Ltd. (Japan) 48,000 1,142,303 Sun Hung Kai Properties, Ltd. (Hong Kong) 37,000 453,684 Semiconductors and semiconductor equipment (1.2%) NXP Semiconductor NV (NON) 6,600 388,146 Samsung Electronics Co., Ltd. (South Korea) 852 1,077,412 Specialty retail (1.0%) Kingfisher PLC (United Kingdom) 144,190 1,012,988 Pets at Home Group PLC (United Kingdom) (NON) 75,437 301,836 Technology hardware, storage, and peripherals (1.5%) ASUSTeK Computer, Inc. (Taiwan) 72,000 711,551 Konica Minolta Holdings, Inc. (Japan) 63,000 586,757 Pegatron Corp. (Taiwan) 423,000 631,988 Textiles, apparel, and luxury goods (0.2%) Moncler SpA (Italy) (NON) 12,012 205,365 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 51,500 1,614,849 Philip Morris International, Inc. 7,300 597,651 Trading companies and distributors (1.5%) ITOCHU Corp. (Japan) 55,700 649,750 Mitsubishi Corp. (Japan) 69,200 1,283,260 Wireless telecommunication services (2.9%) KDDI Corp. (Japan) 13,400 779,786 SoftBank Corp. (Japan) 8,400 633,523 Vodafone Group PLC (United Kingdom) 619,007 2,273,447 Total common stocks (cost $103,418,458) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1 3/8s, January 15, 2020 (i) $131,905 $143,073 Total U.S. treasury Obligations (cost $143,073) SHORT-TERM INVESTMENTS (3.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 2,483,726 $2,483,726 Putnam Short Term Investment Fund 0.07% (AFF) 2,258,786 2,258,786 U.S. Treasury Bills with an effective yield of 0.10%, February 5, 2015 $26,000 25,977 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 150,000 149,985 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 91,000 90,999 Total short-term investments (cost $5,009,472) TOTAL INVESTMENTS Total investments (cost $108,571,003) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $70,717,944) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $2,616,737 $2,511,887 $104,850 Euro Buy 6/18/14 983,527 982,718 809 Barclays Bank PLC British Pound Sell 6/18/14 2,079,569 2,080,324 755 Canadian Dollar Sell 4/16/14 1,068,918 1,104,735 35,817 Hong Kong Dollar Buy 5/21/14 1,431,859 1,430,325 1,534 Japanese Yen Buy 5/21/14 375,194 380,336 (5,142) Japanese Yen Sell 5/21/14 375,194 379,173 3,979 Singapore Dollar Buy 5/21/14 508,718 501,808 6,910 Swedish Krona Buy 6/18/14 1,130,454 1,135,583 (5,129) Swiss Franc Buy 6/18/14 1,783,243 1,775,611 7,632 Citibank, N.A. British Pound Buy 6/18/14 3,130,766 3,134,080 (3,314) Canadian Dollar Sell 4/16/14 1,182,040 1,222,939 40,899 Danish Krone Buy 6/18/14 472,161 470,457 1,704 Euro Sell 6/18/14 7,082,221 7,066,719 (15,502) Japanese Yen Buy 5/21/14 423,229 427,717 (4,488) Japanese Yen Sell 5/21/14 423,229 423,248 19 Credit Suisse International British Pound Sell 6/18/14 2,753,708 2,756,811 3,103 Norwegian Krone Buy 6/18/14 866,935 864,739 2,196 Swedish Krona Buy 6/18/14 686,035 689,247 (3,212) Deutsche Bank AG British Pound Sell 6/18/14 1,887,457 1,870,804 (16,653) Euro Buy 6/18/14 6,056,681 6,050,750 5,931 HSBC Bank USA, National Association Australian Dollar Sell 4/16/14 244,783 229,775 (15,008) British Pound Buy 6/18/14 347,900 348,001 (101) Canadian Dollar Sell 4/16/14 326,435 326,682 247 JPMorgan Chase Bank N.A. British Pound Buy 6/18/14 6,885,353 6,898,265 (12,912) Canadian Dollar Sell 4/16/14 920,982 952,274 31,292 Euro Buy 6/18/14 541,628 521,344 20,284 Norwegian Krone Buy 6/18/14 1,092,806 1,089,801 3,005 Singapore Dollar Buy 5/21/14 972,439 959,309 13,130 Swedish Krona Buy 6/18/14 714,244 717,492 (3,248) Swiss Franc Buy 6/18/14 1,437,573 1,431,308 6,265 Royal Bank of Scotland PLC (The) Japanese Yen Buy 5/21/14 711,958 722,004 (10,046) State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 415,354 415,278 (76) Euro Buy 6/18/14 3,101,830 3,102,618 (788) Israeli Shekel Buy 4/16/14 595,262 592,365 2,897 Japanese Yen Buy 5/21/14 921,571 929,624 (8,053) Japanese Yen Sell 5/21/14 921,571 933,989 12,418 Swedish Krona Buy 6/18/14 955,751 959,912 (4,161) UBS AG Australian Dollar Buy 4/16/14 827,094 793,876 33,218 British Pound Sell 6/18/14 3,268,060 3,271,600 3,540 Canadian Dollar Sell 4/16/14 219,101 218,066 (1,035) Euro Sell 6/18/14 5,024,391 5,020,488 (3,903) Swiss Franc Sell 6/18/14 889,641 885,496 (4,145) WestPac Banking Corp. British Pound Sell 6/18/14 395,386 395,752 366 Euro Sell 6/18/14 1,742,799 1,742,614 (185) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $127,301,636. (b) The aggregate identified cost on a tax basis is $109,179,664, resulting in gross unrealized appreciation and depreciation of $23,174,501 and $3,016,184, respectively, or net unrealized appreciation of $20,158,317. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $381,709, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $16,145,012 $13,886,226 $655 $2,258,786 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,483,726, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,385,295. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 4,100 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $49,295 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 25.2% Japan 19.0 France 13.5 Germany 10.0 Australia 5.8 United States 4.1 Italy 3.8 Netherlands 3.7 Switzerland 3.1 Canada 3.0 Ireland 1.8 Hong Kong 1.7 Taiwan 1.1 Spain 1.0 South Korea 0.9 Belgium 0.8 Portugal 0.6 Czech Republic 0.5 Other 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign currency risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,630 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $12,013,711 $5,762,488 $— Consumer staples 4,913,131 2,286,133 — Energy 11,457,942 1,500,023 — Financials 25,610,699 12,409,845 381,709 Health care 10,965,965 2,272,757 — Industrials 10,432,271 4,379,905 — Information technology 388,146 3,670,693 — Materials 4,997,311 717,902 — Telecommunication services 3,853,954 2,252,840 — Utilities 2,650,425 1,267,585 — Total common stocks U.S. treasury obligations — 143,073 — Short-term investments 2,258,786 2,750,687 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $225,699 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $342,800 $117,101 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $81,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
